Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claims 1 and 10, the claims recite a limitation for “displaying the one or more notifications related to the at least one future event with switching the application is viewable in the background view” (per claim 1, with claim 10 reciting something similar).  On its face, it is not clear what the language of the claim limitation requires.  For example, does the limitation actively requiring a displaying step and also a switching step?  Alternatively, is only the displaying step actively required, with the “switching” mentioned only to provide some additional context that any subsequent switching is / would be viewable in the background.  The Examiner recommends a clarifying amendment to the limitation such that one of ordinary skill in the art would understand it without any ambiguity.
Claims 2-9 and 11-18 depend from independent claims 1 and 10 as discussed above, and therefore include the same limitation and are hence rejected under the same rationale.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 5-7, 9-12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10410272 (“Johnson”).
Regarding claim 1, JOHNSON teaches a method of providing a notification in an electronic device (onscreen notifications provided to users via a GUI on a mobile device, see e.g. FIGs. 2-6, with examples provide at column 2 line 20 onwards), the method comprising: 
providing, in a foreground view of a display, an application of which view is switchable from the foreground view to a background view (the framework as contemplated clearly provides for active and background delineations for the applications provided thereon the mobile device, see e.g. column 6 lines 28-58, column 10 lines 61-63, and column 18 line 60 – column 19 line 8, and where the cited portions make clear that various applications can be made to transition to foreground/background in this framework, e.g. presumably at a user’s discretion when they select to engage with a different application but clearly also when a different application has become most recently activated/selected and thereby feasibly transitioning to a foreground display context); 
detecting one or more user activities related to the application (the user of the mobile device may purchase/order items from a merchant/retailer, such that a purchase/transaction history is logged and maintained for the user (column 2 lines 9-14, column 4 line 52), and feasibly the user’s purchases as logged are made at a point or sale terminal or via a “buyer application” (column 6 line 4 - column 7 line 9, for example), and it follows that the user’s purchases when logged are necessarily subject to a detecting step in relation to the recommendation framework taught therein and would be considered related to the buyer application when made using the buyer application for example); 
determining at least one future event related to the one or more user activities and detecting an occurrence of the at least one future event and displaying the one or more notifications related to the at least one future event (column 2 line 9 – column 3 line 4 discussing the learning of user patterns, e.g. such as what the user eats/drinks/orders on what day and at what time or even where, such the taught recommendation service provider makes recommendations to the user such that these anticipated orders can be made on the user’s behalf and perhaps even ahead of time  and perhaps even as a function of where the user may be presently located per column 4 top paragraph (i.e., the determination and/or prediction of a “future event” for the user, as determined based on the specific user’s patterns as learned, and feasibly the recognition that a time or location criteria is met to function as a trigger for making the recommendation), and when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8)) with switching the application is viewable in the background view (when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8), and/or may simply just remain in a layer below the overlay/pop-up per FIG. 2 for example).

Regarding claim 2, Johnson teaches the method of claim 1, wherein each of the one or more notifications is viewable as a pop-up while the application is viewable in the background of the one or more notifications (when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8), and/or may simply just remain in a layer below the overlay/pop-up per FIG. 2 for example).

Regarding claim 3, Johnson teaches the method of claim 2, wherein each of the one or more notifications is viewable as overlaid on content of the application viewable in the background view (when the recommendation is made it may be an overlay or pop-up window while the related application may remain in the background (column 18 line 60 – column 19 line 8), and/or may simply just remain in a layer below the overlay/pop-up per FIG. 2 for example).

Regarding claim 5, Johnson teaches the method of claim 1, wherein the application is an e-commerce application, the one or more user activities are associated with searching discounted price on an item provided in the e-commerce application, and the one or more notifications are related to a statement of the discounted price on the item or a discount coupon on the item (column 1 line 58 – column 3 line 4 discussing the linking of buyers with sellers, e.g. part of which involves a “buyer application” per column 6 line 5, the discussion of which explicitly includes how the buyer application features “electronic payment capability” (i.e., “an e-commerce application” is clearly included in the framework)).

Regarding claim 6, Johnson teaches the method of claim 1, wherein the detecting of the one or more user activities related to the application comprises detecting one or more user activities of accessing content provided by the application (the user of the mobile device may purchase/order items accessing content, e.g. the way a user making an online purchase is viewing/navigating among a menu/catalog of purchasable selections for example).

Regarding claim 7, Johnson teaches the method of claim 1, wherein the displaying of the one or more notifications related to the at least one future event comprises displaying the one or more notifications in a second application (column 6 lines 45 onwards discussing a situation where instead of the buyer application providing the notification, the notification may be provided instead by the mobile device operating system).

Regarding claim 9, Johnson teaches the method of claim 1, wherein the future event is determined by detecting an intent of a user derivable with the user activities related to accessing of content of the application (column 3 lines 52 onwards through column 4 line 20, discussing inferences made about the buyer/user (e.g., diet, sick, travel), that can then go towards altering the determinism of recommendations in a way that departs from the usual recommendations that are more firmly tied to regular/recurring patterns established by/for the user).

Regarding claim 10, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a processor which is further taught per column 18 line 10 for example.

Regarding claim 11, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 12, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 14, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 15, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 16, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.  

Regarding claim 18, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.  


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Patent Application Publication No. 2013/0219409 (“Woley”).
Regarding claim 4, Johnson teaches the method of claim 1, as discussed above.  While Johnson teaches a notification framework as discussed above in relation to claim 1 for example, Johnson does not teach any of the recited “notification activating event” per the further limitation wherein the displaying of the one or more notifications related to the at least one future event is performed in response to an occurrence of a notification activating event which comprises at least one of switching from the foreground view to the background view, switching the electronic device from a sleep mode to an active mode, or activating the electronic device by inputting a password or unlocking the electronic device.  Rather, the Examiner relies upon WOLEY to teach what Johnson otherwise lacks, see e.g. Woley’s FIGs. 4-5 and [0019] and [0028]-[0033] for example, which teach a framework implementing the selective delivery/display of notifications for target applications (for which the notifications are for), contingent on whether the application in question is permitted (not blocked / is unblocked, per the reference).
Johnson and Woley relate to notification delivery management in a multiple application framework.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It 

Regarding claim 13, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.  


10.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Patent Application Publication No. 2011/0252430 (“Jaygar”) {cited in Applicants’ IDS}.
Regarding claim 8, Johnson teaches the method of claim 7, as discussed above.  Johnson does not teach a use case where the pertinent applications are as recited in the further limitation wherein the application is a chat application and the notification is linked to a booking application as the second application by analyzing chats communicated in the chat application.  Rather, the Examiner relies upon JAYGAR to teach what Johnson may otherwise lack, see e.g. Jaygar’s FIGs. 11-12 teaching examples where a user’s chat experience is monitored for extractable context such that the context can then drive use of a second application to essentially make a reservation. 
Johnson and Jaygar relate to notification delivery management in a multiple application framework.  Hence, the aforementioned references are similarly directed, and therefore analogous.  It would have been obvious to one of ordinary skill in the art to extend Johnson’s recommendation framework as taught to the use cases contemplated per Jaygar, which is a similar/comparable framework that recommends actions for a user based on monitoring/context, with a reasonable expectation of success, such that the features that are helpful in Johnson’s recommendation and notification framework are made available to a wider range of use cases, e.g. such as the additional ones contemplated by Jaygar for example.

Regarding claim 17, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.  


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 10754518 Bell
US 10034129 Ellis
US 2015/0350807 Andrews
US 2011/0252430 Chapman
US 2014/0188335 Madhok
US 2014/0019873 Gupta
US 2004/0189712 Rundell
US 2015/0160976 Kim
US 2016/0358537 Kang

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174